Citation Nr: 9924683	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a joint disability, 
including arthritis.

Whether the claim for service connection for joint 
disability, including arthritis, is well grounded and, if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The veteran submitted a statement to the RO in January 1998 
withdrawing his claim for an increased rating for post-
traumatic stress disorder.  Accordingly, that claim is no 
longer in appellate status.


FINDINGS OF FACT

1.  Since a December 1970 unappealed rating decision denying 
service connection for a joint disability, the veteran has 
submitted evidence which is not cumulative or duplicative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  The veteran's claim for service connection for a joint 
disability, including arthritis, is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a joint disability, including 
arthritis, has been presented.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for a joint disability, 
including arthritis, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran contends that he is entitled to service 
connection for a joint disability, including arthritis.  The 
RO denied entitlement to service connection for the claimed 
joint disability in a December 1970 decision.  The RO noted 
that the service medical records did not show the veteran to 
have any orthopedic complaints and that an October 1970 VA 
examination did not reveal the veteran to have any joint 
disability.  The veteran was informed of this decision in 
December 1970 and he did not submit a notice of disagreement. 

The evidence of record in December 1970 included the 
veteran's service medical records and an October 1970 VA 
examination report.

On his May 1968 pre-induction report of medical history the 
veteran indicated that he had painful or swollen joints and 
he stated that a doctor had told him that he had weak knees 
from overuse.  The service medical records, including the 
July 1970 separation examination report, do not reveal that 
the veteran had arthritis or any other joint disability.  

The October 1970 VA examination report is negative for 
evidence of a joint disability.  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the December 1970 rating 
decision includes private medical records, statements from 
private physicians, VA examination reports, VA outpatient 
treatment records, a pamphlet about fibromyalgia, and a 
transcript of a hearing before a hearing officer at the RO.  

A November 1997 statement from Arthur L. Weaver, M.D., 
indicates that the veteran had osteoarthritis of the knees, 
periarthritis in the shoulders, fibromyalgia, mechanical back 
pain, and loss of 1 and 1/4 inches in height.  Dr. Weaver noted 
that the veteran reported jumping out of helicopters from 
four to five feet above the ground while wearing a backpack 
weighing in excess of 100 pounds.  Dr. Weaver stated that the 
trauma the veteran experienced during service could have 
aggravated any pre-existing problems in the knees or possibly 
even caused the arthritic problems in the knees.  Since this 
medical evidence reveals a possible connection between the 
veteran's current joint/arthritis disability and service, it 
is clearly new and material.  Consequently, the veteran's 
claim for service connection for a joint disability, 
including arthritis, is reopened.

The Board further concludes that the medical evidence 
indicating that the veteran's current joint disability is 
possibly etiologically related to trauma in service 
establishes that the veteran's claim is plausible and thus 
well grounded.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for a 
joint disability, including arthritis, is granted.

The Board having determined that the claim for service 
connection for a joint disability, including arthritis, is 
well grounded, the appeal is granted to this extent.


REMAND

The aforementioned medical opinion suggesting that the 
veteran's joint disability is etiologically related to 
service is sufficient to well ground the claim, but is not 
adequate for adjudication purposes since the physician did 
not support his conclusion and did not provide an assessment 
of the likelihood of a causal relationship between service 
and each of the veteran's diagnosed joint disabilities.  
Therefore, further medical development is required.

Furthermore, the veteran indicated on his December 1997 
substantive appeal that he wished to have a hearing before a 
member of the Board at the RO.  The record does not reveal 
that the veteran was afforded the requested hearing.

In light of these circumstances, the reopened claim is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess any 
additional records pertinent to his claim 
for service connection for a joint 
disability.  After obtaining any 
necessary authorization, all health care 
providers identified should be asked for 
copies of the veteran's clinical records 
not currently on file.  The RO should 
also contact appropriate VA facilities, 
and request copies of all the veteran's 
medical records.  Any records obtained 
should be associated with the claims 
folder.

2.  After the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the veteran 
to determine the nature, extent, and 
etiology of each currently present joint 
disorder.  All indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  With respect to each currently 
present joint disorder, the examiner 
should provide opinions as to whether it 
is at least as likely as not that the 
disorder was present in service and, if 
so, whether the disorder clearly and 
unmistakably existed prior to service, 
and, if so, whether it is at least as 
likely as not that the disorder increased 
in severity during service, and, if so, 
whether the service increase was clearly 
and unmistakably due to natural progress.  
With respect to each currently present 
joint disorder which the examiner 
believes was not present in service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
provided.

3.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate on a de novo basis the 
reopened claim for service connection for 
a joint disability, to include arthritis. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
schedule the veteran, in accordance with 
the docket number of this appeal, for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the 

ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







